Citation Nr: 9907074	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-17 830	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with history of psychotic depressive 
reaction, currently rated 50 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
neck injury with arthritis, currently rated 10 percent 
disabling.  

3.  Entitlement to a total disability evaluation on the basis 
of individual unemployability due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
July 1968 and from March 1974 to June 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision of the 
Honolulu, Hawaii, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD.  That disability was combined with the veteran's 
service-connected psychotic depressive reaction; the 
recharacterized psychiatric disability was PTSD with history 
of psychotic depressive reaction.  The assigned rating was 10 
percent effective June 15, 1991.  A notice of disagreement 
was received in March 1992.  The statement of the case was 
sent to the veteran in March 1992.  The substantive appeal 
was received in April 1992.  In August 1992, the veteran 
testified at a personal hearing at the RO before a hearing 
officer.  In a November 1992 determination, the hearing 
officer increased the disability rating to 50 percent 
effective from June 15, 1991.  This action was implemented in 
a December 1992 rating decision.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of an 
increased rating for PTSD with history of psychotic 
depressive reaction remains in appellate status.  

In a subsequent January 1994 rating decision, service 
connection was granted for residuals of a neck injury with 
arthritis on x-ray and right shoulder pain.  This disability 
was assigned a 10 percent rating effective from June 8, 1992.  
In addition, service connection was denied for a fracture of 
the left wrist and for a fracture of the left ankle.  In a 
February 1994 letter, the veteran was notified of the January 
1994 rating decision and of his procedural and appellate 
rights.  

In a February 1995 rating decision, the 50 percent disability 
rating for service-connected PTSD with history of psychotic 
depressive reaction and the 10 percent rating for service-
connected residuals of a neck injury with arthritis on x-ray 
and right shoulder pain were confirmed and continued.  In a 
February 1995 letter, the veteran was notified of the 
February 1995 rating decision and of his procedural and 
appellate rights.  

In a February 1996 rating decision, the 50 percent disability 
rating for service-connected PTSD with history of psychotic 
depressive reaction and the 10 percent rating for service-
connected residuals of a neck injury with arthritis on x-ray 
and right shoulder pain were confirmed and continued.  In 
addition, entitlement to a total disability evaluation on the 
basis of individual unemployability due to service-connected 
disabilities was denied.  In March 1996, a notice of 
disagreement was received.  In March 1996, a statement of the 
case was issued.  In April 1996, a substantive appeal was 
received.  Thus, the issues of entitlement to an increased 
rating for service-connected residuals of a neck injury with 
arthritis on x-ray and right shoulder pain and entitlement to 
a total disability evaluation on the basis of individual 
unemployability due to service-connected disabilities were 
placed in appellate status.  

In a statement dated in October 1998, the veteran's attorney 
waived the RO's review and consideration of all evidence 
compiled in support of the veteran's claims subsequent to the 
veteran's substantive appeal in April 1996.  In view of the 
waiver, the Board has addressed the issue of entitlement to 
an increased evaluation for the veteran's service-connected 
neck disorder.  However, for reasons to be explained below, 
the remaining issues of an increased evaluation for the 
veteran's service-connected PTSD and entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities are being remanded for further 
development by the RO as indicated in the REMAND section of 
this decision.  


FINDING OF FACT

The veteran's service-connected cervical disability is 
manifested by complaints of pain and stiffness as well as x-
ray evidence of hypertrophic spurring.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for service-connected cervical disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.49, and Part 4, Codes 5010, 5290 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that, in March 
1990, the veteran presented to a service department treatment 
facility with complaints of left neck pain with occasional 
tingling and numbness in his right shoulder.  The veteran 
related no history of trauma and/or injury.  Physical 
examination of the neck was significant for findings of 
tenderness over the left sternomastoid muscle.  An X-ray of 
the cervical spine was interpreted to reveal disc space 
narrowing at C3-4 with osteophyte.  Recurrent muscle strain 
and degenerative joint disease was the diagnostic assessment.  

An x-ray of the veteran's cervical spine by VA in September 
1993 was interpreted to show narrowing of C3-C4 
intervertebral disc space as well as straightening of the 
normal lordotic curve.  There was also evidence of minimal 
early spur formation of a hypertrophic arthritic nature.  An 
x-ray of the shoulders was negative.  

On a VA examination in November 1993, the veteran complained 
of right upper extremity weakness and lateral neck pain on 
the right side, mostly in the paraspinous muscles.  On 
objective examination of the veteran's upper extremities, the 
veteran exhibited full active/passive range of motion.  There 
was no evidence of muscle atrophy.  Deep tendon reflexes were 
symmetrical and plus two.  Muscle mass was described as good 
and strength as appearing intact.  The veteran's cervical 
spine revealed a full range of motion with no pain to 
palpation over the center of the bony structures.  There were 
no objective neurological findings.  

In a January 1994 rating action, the RO granted service 
connection for residuals of a neck injury with arthritis on 
x-ray and right shoulder pain.  This disorder was rated 
10 percent disabling, effective from June 1992.  

On a private hospital admission examination in May 1994 for 
purposes of psychiatric treatment in connection with a failed 
suicide attempt, the veteran's neck was found to be supple 
with no lymphadenopathy.  

A VA orthopedic clinic note encompassing the period from 
June 29 to July 6, 1994, records that the veteran was 
examined on June 29 for evaluation of recurrent cervical pain 
radiating into the right upper extremity.  It was reported as 
clinical history that the veteran had a soft cervical collar, 
which he uses on occasion and also has a cervical traction 
kit, which he occasionally uses at home.  A physical 
examination found the veteran had normal exterior appearance 
of the posterior cervical region with full range of motion 
about the cervical spine.  There was no measurable 
circumferential atrophy to arm or forearm.  Deep tendon 
reflexes were one plus and symmetrical, bilaterally, in the 
upper extremities.  Sensory and vascular examinations were 
within normal limits.  Cervical osteoarthritis with 
brachialgia was the diagnostic impression.  Conservative 
treatment, to include prescribed medications and use as 
required of traction and soft cervical collar was prescribed.  

On a VA examination in March 1997, the veteran complained of 
stiffness of the neck for 3 days out of 7.  Examination of 
the neck was within normal limits in all axes.  It was noted 
that the veteran indicated that the trapezius muscle becomes 
uncomfortable at times.  An x-ray of the cervical spine was 
interpreted to reveal loss of the normal cervical lordosis, 
which may be related to muscle spasm as well as degenerative 
changes, characterized as mild.  

Analysis

The veteran's claim for an increased evaluation for residuals 
of a neck injury is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991).  This finding is based on his assertion 
that his service-connected condition has increased in 
severity.  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) 
(Citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992)).  The Board is also satisfied that all relevant 
evidence is of record and that the statutory duty to assist 
the veteran in the development of evidence pertinent to his 
claim has been met.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practical, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Diagnostic Code 5010 of the rating schedule provides for the 
assignment of disability evaluations for arthritis due to 
trauma substantiated by x-ray findings to be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003, in turn, provides that degenerative 
(hypertrophic or osteoarthritis) will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joints involved.  When, however, the 
limitation of motion of the specific joint is noncompensable 
under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Code 5003 (1998).  In the absence 
of objective evidence of limitation of motion, Diagnostic 
Code 5003 provides for a disability evaluation of 10 percent 
for x-ray evidence of involvement of two or more major joints 
or two or more minor joints, and 20 percent for the same type 
of evidence with occasional incapacitating exacerbations.  
38 C.F.R. Part 4, Code 5003.  

Moreover, 38 C.F.R. § 4.59 (1998) provides that "[i]t is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint."  Read 
together, Diagnostic Code 5003 and § 4.59 thus prescribe that 
painful motion of a major joint or group of joints caused by 
degenerative arthritis, where the arthritis is established by 
x-ray, is deemed to be limited motion and entitlement to a 
minimum 10 percent rating under Diagnostic Code 5003, even 
though there is no actual limitation of motion.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 489 (1991).  This 
is the basis for the current 10 percent rating assigned.  

The Board notes that the veteran is service-connected for 
cervical disability with pain radiating into the right upper 
extremity.  The veteran is not service-connected for separate 
right shoulder disability.  

To justify an increased evaluation for the veteran's service-
connected neck injury residuals, there must be evidence of 
functional impairment of the cervical spine under Diagnostic 
Code 5290 of the rating schedule.  Diagnostic Code 5290 
provides a rating based on limitation of motion of the 
cervical spine with the assignment of a 10 percent disability 
when slight, 20 percent when moderate, or 30 percent when 
severe.  38 C.F.R. Part 4, Code 5290.  

In the instant case, the veteran contends that he has 
stiffness in his neck.  Examination of his neck as late as 
March 1997 however failed to disclose any clinical 
abnormality such as swelling or tenderness.  Motion of the 
cervical spine was full in all planes.  Moderate limitation 
of the cervical spine is clearly not shown and the criteria 
for a 20 percent evaluation under Diagnostic Code 5290, 
therefore is not met.  Thus, in the absence of x-ray evidence 
of involvement of two or more major joints or two or more 
minor joints with occasional incapacitating symptoms (the 
criteria for a 20 percent evaluation under Diagnostic 
Code 5003), it is the Board's opinion that an increased 
evaluation for the veteran's service-connected neck injury 
residuals is not warranted.  

In reaching this decision, the Board has carefully considered 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 and the role 
that pain may play in functional loss as to the affected body 
part.  It should be noted, however, that as the veteran is 
only service-connected for degenerative joint disease of the 
cervical spine which is the affected joint, any limitation of 
function of the cervical spine which is due to degenerative 
joint disease, is to include consideration of painful motion.  
38 C.F.R. Part 4, Diagnostic Codes 5003, 5010.  In Hicks v. 
Brown, 8 Vet. App.417, 419-421 (1995) (citing Lichtenfels v. 
Derwinski, supra), the Court pointed out that Diagnostic 
Code 5003 is to be read in conjunction with 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 in arriving at a minimum 10 percent 
disability evaluation when degenerative changes are shown on 
x-ray and painful motion is evidenced or claimed.  As aptly 
noted above, the veteran is currently in receipt of a 
10 percent rating for his service-connected degenerative 
joint disease and the affected body part.  The degree of 
functional loss attributable to painful motion has been 
adequately discussed as to the veteran's disability.  The 
veteran's complaints of pain have thus been factored into the 
disability evaluation, which has been established in this 
case.  See generally, DeLuca v. Brown, 8 Vet. App. 202 
(1995); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Moreover, although the veteran complained of pain on motion, 
there was no actual limitation of motion of the cervical 
spine.  Thus, a higher rating based on "additional 
limitation of motion due to pain" is not warranted.  DeLuca.
Hence, the Board finds that the veteran's service-connected 
disability simply is not impaired to a degree to warrant a 
higher evaluation than that already assigned by the RO under 
the Schedule for Rating Disabilities.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find the evidence is proximately balanced as to 
warrant its application.  


ORDER

An increased evaluation for residuals of a neck injury with 
arthritis is denied.  


REMAND

The veteran has argued that his service-connected PTSD is 
more disabling than currently evaluated and maintains that 
due to his combination of service-connected physical and 
mental disabilities, he is unable to obtain employment.  The 
Board initially observes that in connection with his current 
claim for an increased evaluation for PTSD, filed in July 
1991, the veteran underwent VA examinations in August 1991 
and March 1997.  In November 1996, during the course of this 
appeal, the VA criteria for rating mental disorders were 
revised.  The Court has held that where the laws and 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1997).  Here, 
it does not appear that the RO has considered the veteran's 
claim under both the old and new criteria for evaluating 
mental disorders.  Further, the veteran and his attorney have 
not been provided a supplemental statement of the case which 
apprises them of the new criteria for rating mental disorders 
and how such laws and regulations affect the determination of 
the appeal.  See 38 C.F.R. §§ 19.129, 19.131 (1998).  

Furthermore, pursuant to a ruling by the Court in Massey v. 
Brown, 7 Vet. App. 207 (1994), VA in assigned rating for a 
psychiatric disorder must discuss the specific rating 
criteria set forth in VA's rating schedule.  The Court 
further emphasized that a clear statement of reasons and 
bases must justify conclusions regarding the veteran's degree 
of impairment.  Id. 7 Vet. App. 207.  In Massey, where the 
veteran was assigned a 10 percent rating for a psychoneurotic 
disorder and was seeking a higher rating, it was further 
emphasized that in providing reasons and bases for its 
decision to grant or deny an increased rating, the Board must 
discuss findings rendered by the examiner in the medical 
reports in relation to the criteria set forth in the rating 
schedule.  Unfortunately, in this case the latest VA 
examination findings with respect to the veteran's PTSD do 
not express the severity of his symptomatology expressed in 
terms of the pertinent criteria.  

The veteran says he is unable to work.  VA clinical records 
show that evaluation and treatment of the veteran has 
revealed that he suffers from physical and psychiatric 
impairment other than PTSD, including dysthymia and an 
adjustment disorder with mixed features.  The Social Security 
Administration, in awarding the veteran disability benefits, 
has found that drug addiction and alcoholism are also 
material factors that contribute to the veteran's impairment.  
It is unclear from the evidence of record as to whether the 
veteran's service-connected PTSD is the cause of his current 
unemployment; and/or the extent to which the veteran's other 
disabilities affect his unemployability.  

In light of the foregoing, the veteran should be afforded a 
VA psychiatric examination by an examiner who has reviewed 
both versions of the regulations pertaining to psychiatric 
disorders.  In addition, the record reflects that the veteran 
has been afforded treatment at the Salisbury VA medical 
center and the Winston-Salem VA outpatient clinic.  In 
addition, although some records of the Social Security 
Administration are of record, the veteran's representative 
indicated that there may be additional records.  As such, 
prior to the VA examination, the RO should obtain all of the 
VA records as well as the records of the Social Security 
Administration.  

The Board notes that the issue of entitlement to an increased 
evaluation for PTSD is inextricably intertwined with the 
claim for a total rating based on individual unemployability 
due to service-connected disabilities.  It must, therefore, 
be readjudicated by the RO after the claim for entitlement to 
an increased evaluation for the veteran's PTSD has been 
considered.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:  

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the Salisbury VA medical 
center and the Winston-Salem VA 
outpatient clinic.

2.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran.  
These records should be associated with 
the claims file.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD 
with history of psychotic depressive 
reaction.  The claims folder, to include 
all evidence added pursuant to this 
REMAND, must be made available to the 
examiner so that the pertinent aspects of 
the veteran's psychiatric and employment 
history may be reviewed.  All clinical 
findings should be reported in detail and 
such tests as the examining physician 
deems appropriate should be performed.  
The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
veteran's service-connected PTSD with 
history of psychotic depressive reaction 
and render an opinion for the record as 
to the degree to which the specific 
findings affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(socially) and the degree to which they 
affect his reliability, flexibility and 
efficiency levels in performing 
occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  If there are 
psychiatric disorders in addition to the 
PTSD with history of psychotic depressive 
reaction, the examiner should specify 
which symptoms are associated with each 
of the disorders(s).  If certain 
symptomatology cannot be disassociated 
from one disorder to another, the 
examiner should so specify.  The 
examining physician should also be 
furnished a copy of the former as well as 
the revised VA General Rating Formula for 
Mental Disorders, and, on examination of 
the veteran, comment as to the absence or 
presence of each symptom and clinical 
findings specified therein at the 70 to 
100 percent levels, and if present, the 
frequency and/or degree(s) of severity 
thereof.  The examiner must specifically 
comment as to the degree to which the 
veteran's PTSD with history of psychotic 
depressive reaction, in and of itself, 
affects his social and industrial 
impairment (old criteria) or the symptoms 
attributable to the veteran's PTSD that 
are responsible for his occupational and 
social impairment (new criteria).  The 
examiner must assign a Global Assessment 
of Functioning score consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (4th Edition) (DSM-IV), 
based solely on the veteran's PTSD with 
history of psychotic depressive reaction, 
if possible, and explain what the 
assigned score represents.  A complete 
rationale for any opinion expressed must 
be provided.  

4.  The RO should again adjudicate the 
veteran's claim for entitlement to an 
increased rating for PTSD with history of 
psychotic depressive reaction under both 
sets of rating criteria.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

5.  The RO should readjudicate the 
veteran's claim for entitlement to a 
total disability evaluation on the basis 
of individual unemployability due to 
service-connected disabilities.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this REMAND is to obtain 
additional clinical evidence and to assure the veteran 
receives due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1996).





 Department of Veterans Affairs

